DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed October 24, 2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims
Claim Rejections - 35 USC § 103 – Obviousness (Maintained Rejections)
1) Claim(s) 1-5 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherl et al. (US 6,235,268). The rejection is maintained. 
	Scherl et al. disclose oral care compositions. The compositions comprise a combination of sodium lauryl sulfate and a betaine surfactant. The presence in the oral composition vehicle of the mixture of anionic surfactant and betaine compound provides an unexpected increase in antiplaque efficacy of the oral cavity. The weight ratio of sodium lauryl sulfate and betaine ranges of 0.5:2 to about 1:1.  Betaine based surfactant" includes amphoteric compounds such as aminobetaine compounds such as cocoamidoethylbetaine, cocoamidopropyl betaine, laurylamido propyl betaine and related compounds as for example fatty acid amido alkyl betaines and mixtures thereof. The anionic surfactant is incorporated in the oral composition at concentration of about 0.5 to about 2% by weight and the betaine-based surfactant is incorporated in the oral composition at a concentration of about 0.5 to about 2% by weight. When the oral composition is substantially semi-solid or pasty in character, such as a toothpaste or gel, the dentifrice vehicle may contain a dentally acceptable abrasive material such as sodium bicarbonate or water insoluble abrasive material. The abrasive material is generally present in the paste or gel composition in weight concentrations of about 10% to about 60% by weight, preferably about 10% to about 30% in a gel and about 25% to about 60% in a paste. The compositions may also comprise fluoride ions to provide an anticaries effect (col. 3, lines 34-38).  
	Scherl et al differ from the instant claims insofar as they do not exemplify a composition comprising the combination of sodium lauryl sulfate and betaine with sodium bicarbonate but suggests using sodium bicarbonate in an overlapping amount as that recited by the instant claims. Therefore, it would have been obvious to one of ordinary skill in the art to have used sodium bicarbonate as the abrasive in an amount ranging from 50% to 60% because it is suggested by Scherl et al. 
	In regard to the amount of sodium bicarbonate, In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05. Scherl et al. disclose sodium bicarbonate comprises 10 to 60% by weight whereas the claims recite at least 50% and 55% to 90% by weight. Accordingly, since an overlap plainly exists here, it would have been obvious to have selected values within the overlap.

Response to Arguments
	The Examiner submits that Scherl discloses an example comprising a combination of sodium lauryl sulfate and betaine in an aqueous vehicle. The example differs from the claims insofar as it does not comprise sodium bicarbonate. However, Scherl discloses that sodium bicarbonate may be used in the compositions as an abrasive. The abrasive may be used in an amount of 60% when the compositions are formulated into pastes. Although this is not exemplified, Scherl suggests using sodium bicarbonate in this amount. Therefore, it would have been obvious to have used sodium bicarbonate in this amount. Thus, the rejection is maintained. 
2) Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scherl et al. (US 6,235,268) in view of Haught et al. (US 2012/0082628). The rejection is maintained. 
Scherl et al. are discussed above and differ from the instant claims insofar as it does not disclose stevia.
Haught et al. disclose oral care compositions. Surfactants include sodium lauryl sulfate and betaines, and made be used in mixtures (paragraphs 0076 and 0080). The compositions comprise stevia as a sweetener (paragraph 0113). Sweeteners are generally included in an oral care composition at a level of about 0.0005% to about 2% (paragraph 0114).
Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use. See MPEP 2144.07.  It would have been obvious to one of ordinary skill in the art at the time the application was filed to have added stevia to the toothpaste of Scherl et al. motivated by the desire to use a sweetener suitable for oral care compositions. 

Response to Arguments
	The Examiner submits that Scherl discloses an example comprising a combination of sodium lauryl sulfate and betaine in an aqueous vehicle. The example differs from the claims insofar as it does not comprise sodium bicarbonate. However, Scherl discloses that sodium bicarbonate may be used in the compositions as an abrasive. The abrasive may be used in an amount of 60% when the compositions are formulated into pastes. Although this is not exemplified, Scherl suggests using sodium bicarbonate in this amount. Therefore, it would have been obvious to have used sodium bicarbonate in this amount.  Haught et al. are not addressed. Thus, the rejection is maintained. 
Conclusion
	Claims 1-8 are rejected.
	No claims allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEZAH ROBERTS whose telephone number is (571)272-1071. The examiner can normally be reached Monday-Friday 11:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEZAH ROBERTS/Primary Examiner, Art Unit 1612